DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 11, 2021 have been fully considered but they are not persuasive.  Amendments to the current set of claims, including adding “hemodialysis” to independent Claim 1 as well as the addition of new dependent Claims 15-20, have changed the scope of the claimed invention, resulting in a modification of the previous prior art rejection.  Newly found secondary reference Miller et al., (“Miller”, US 2013/0310726), has been combined with previous anticipatory reference Yu et al., (“Yu”, US 2010/0010428), to disclose the claimed invention.
On page 7 of the Remarks section as indicated by the page number at the top corner of each page, Applicant states that the claims and Abstract have been amended.  The Examiner acknowledges these amendments, but notes that the Abstract still lacks a verb as indicated in the objection for it below.
On page 7, Applicant also argues that the previous 112(b) rejections should be withdrawn due to the amendments made.  The Examiner has withdrawn them, but has made new 112 rejections in response to the amendments made to the claims.
On pages 7-8, Applicant argues against the previous prior art rejection, arguing that previous anticipatory reference Yu does not disclose independent Claim 1, particularly the added limitation “hemodialysis”.  The Examiner notes that newly found secondary reference Miller discloses this feature in combination with Yu, in such a way that the dialysis machine can be switched between the two types of treatments, obviating the period of time necessary for each type of treatment as stated by Applicant.
Applicant also argues that Yu does not demonstrate where “estimating the condition before starting treating is expressly or inherently disclosed”.  The Examiner interprets the series of “treatments” disclosed in paragraph [0162] for “each treatment” to indicate that the measurement data points for an earlier treatment to read upon “pre-treatment” of the subsequent “treatment”.  Additionally, the Examiner notes that paragraph [0161] explicitly states that “the patient takes his/her blood pressure and weighs himself/herself before…each treatment to provide a blood pressure and weight data point for each treatment”.  For these reasons, the Examiner find this remark unpersuasive.
Applicant also argues that the previous Action did not demonstrate that the disclosed “server on a computer or a data card” are actually part of the system.  The Examiner notes that it is explicitly disclosed in Yu in paragraph [0162] and is unclear how something that is disclosed to directly interact with the other components or features in Yu is now not “part of the system” as alleged by Applicant.  The Examiner interprets the fact that the data points can be stored on the “memory of the dialysis machine”, “on a data card” or “sent to a remote server”, (See paragraph [0162], Yu), to clearly demonstrate a “storage device” as claimed.  The Examiner finds this argument unpersuasive.
On page 8, Applicant also argues that paragraphs [0167]-[0169] of Yu do not disclose “a judging device” because the formula provided in paragraph [0167] shows “the difference between target UF and actual UF”, which Applicant alleges does not show “taking estimated data and then using a judging device to set purification”.   Applicant goes on to state “this appears to be taking actual data and comparing to target data”.  The Examiner highlights this statement by Applicant because “taking actual data and comparing to target data” is the act of “judging”.  The Examiner interprets the term “comparing” to read upon “judging”, since system 10 which includes trending module 24 compares the actual data to target data and then acts accordingly, (See paragraph [0167] & [0164], Yu).   For this reason, the Examiner finds Applicant’s argument here unpersuasive.
Specification
The abstract of the disclosure is objected to because the first sentence is not grammatically correct; it still is missing a verb for the subject “a blood-purification-treatment support system”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 20 and their dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites “a measuring device that acquires patient data” and Claim 20 recites a “measuring device”.   There does not appear to be any explicit support in the instant Specification for a specific “device” oriented or directed towards “measuring”.  The closest “device” to this recited limitation in the instant Specification appears to be a “detection device” which is already claimed in other claims of the current set of claims.  The Examiner considers this limitation to be new matter as a result.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17, 19, 20 
Claim 15 recites the limitation “patient data”.  It is not clear if this limitation is the same “patient data” as already recited in Claim 1, or if this is a different “patient data”.  Examiner interprets it to be the same.
Claim 17 recites the limitation “data”.  It is not clear if this limitation is the same type of “patient data” as already recited in Claim 1, or if this is additional and/or different “data” altogether.  Examiner interprets it to be different.
Claim 19 recites the limitation “patient data”.  It is not clear if this limitation is the same “patient data” as already recited in Claim 1, or if this is a different “patient data”.  Examiner interprets it to be the same.
Claim 20 recites the limitation “data”.  It is not clear if this limitation is the same type of “patient data” as already recited in Claim 1, or if this is additional and/or different “data” altogether.  Examiner interprets it to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., (“Yu”, US 2010/0010428), in view of Miller et al., (“Miller”, US 2013/0310726).
Claims 1-20 are directed to a hemodialysis blood-purification-treatment support system capable of supporting blood purification treatment, an apparatus or device type invention group.
Regarding Claims 1-20, Yu discloses a blood-purification-treatment support system capable of supporting a blood purification treatment,  (System 10 and Dialysis Machines 104a/b, See Figure 16A, and See paragraph [0159]), the system comprising: 
a storage device that stores patient-specific patient data that are acquired on a plurality of days including at least no-treatment days on which the blood purification treatment is not conducted, (See paragraphs [0159], [0160], [0169] & [0170]; The data of UF removed can be stored on data card or server and the UF or UF error is also calculated on days patient skips therapy); 
an estimating device that compares the patient data for the plurality of days stored in the storage device with one another and estimates a pre-treatment patient state regarding the blood purification treatment, (See paragraphs [0162], [0167] & [0168]; The prescription is adjusted based on alert threshold which is used for the next treatment/therapy); and 

Yu does not disclose that the blood-purification-treatment support system and blood purification treatment are also for hemodialysis.
Miller discloses a blood-purification-treatment support system and blood purification treatment for hemodialysis.  Additional features of this disclosure are included as part of the overall combination and are claim mapped to in the Additional Disclosures Included section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood-purification-treatment support system of Yu by incorporating that the blood-purification-treatment support system and blood purification treatment are also for hemodialysis as in Miller to allow “the clinician to switch from….hemodialysis…to…peritoneal dialysis” when “used on a machine that could run either treatment on a given day”, (See paragraph [0273], Miller), because “it is desirable to transfer the results of treatment for both home peritoneal dialysis and hemodialysis” and the “results should be accurate, timely and provide the level of detail that clinicians expect from in-clinic therapies” and “it is also desirable for clinicians to modify prescriptions”, (See paragraph [0015], Miller).
Additional Disclosures Included: 
Claim 2:  The hemodialysis blood-purification-treatment support system according to Claim 1, further comprising an output device capable of outputting a result of a judgement made by the judging device, (Trending screens, See Figures 17-21, See paragraph [0172], Yu).  
Claim 3:  The hemodialysis blood-purification-treatment support system according to Claim 1, wherein the patient data include patient's lifestyle data or a patient's vital parameter, (See paragraph [0159] & [0065], Yu; blood pressure/patient weight are interpreted as vital parameters).  
Claim 4:  The hemodialysis blood-purification-treatment support system according to Claim 3, wherein the patient's lifestyle data include at least data regarding contents of meals or an amount of exercise taken by a patient, (See paragraphs [0020] & [0030]; or paragraph [0218], Yu).  
Claim 5:  The hemodialysis blood-purification-treatment support system according to Claim 3, wherein the patient's lifestyle data include medication data for a patient or a parameter regarding a sample collected from the patient, (See paragraph [0162], Yu; UF removed/collected is interpreted as a sample collected).  
Claim 6: The hemodialysis blood-purification-treatment support system according to Claim 1, further comprising: a detection device capable of detecting the patient data acquired on the no-treatment days; and a transmitting device capable of transmitting to the storage device the patient data detected by the detection device or the patient data inputted by an operator, (Instrument 104 and Trending Module 24 in System 10, See paragraphs [0169] & [0170], Yu).  
Claim 7:  
Claim 8:  The hemodialysis blood-purification-treatment support system according to Claim 1, wherein the storage device is included either in a central monitoring device capable of transmitting a signal regarding the hemodialysis blood purification treatment to a blood purification apparatus provided in a medical facility, or in a server capable of transmitting information on the patient to the central monitoring device; and wherein the storage device is capable of storing not only the patient data but also patient data acquired by the blood purification apparatus during the hemodialysis blood purification treatment, (Data Card in Memory of Dialysis Machine 104 or Servers 114/118, See paragraphs [0159], [0162], [0163], Yu).  
Claim 9: The hemodialysis blood-purification-treatment support system according to Claim 1, wherein the patient data stored in the storage device are displayable in a time course, (See paragraph [0164] & Trending screens 128-138, See Figures 17-21, Yu).  
Claim 10:  The hemodialysis blood-purification-treatment support system according to Claim 2, wherein the patient data include patient's lifestyle data or a patient's vital parameter, (See paragraph [0159] & [0065], Yu; blood pressure/patient weight are interpreted as vital parameters).  
Claim 11:  The hemodialysis blood-purification-treatment support system according to Claim 4, wherein the patient's lifestyle data include medication data for a patient or a parameter regarding a sample collected from the patient, (See paragraph [0162], Yu; UF removed/collected is interpreted as a sample collected).  
Claim 12:  The 
Claim 13: The hemodialysis blood-purification-treatment support system according to Claim 7, wherein the storage device is included either in a central monitoring device capable of transmitting a signal regarding the hemodialysis blood purification treatment to a blood purification apparatus provided in a medical facility, or in a server capable of transmitting information on the patient to the central monitoring device; and wherein the storage device is capable of storing not only the patient data but also patient data acquired by the blood purification apparatus during the hemodialysis blood purification treatment, (Data Card in Memory of Dialysis Machine 104 or Servers 114/118, See paragraphs [0159], [0162], [0163], Yu).  
Claim 14: The hemodialysis blood-purification-treatment support system according to Claim 8, wherein the patient data stored in the storage device are displayable in a time course, (See paragraph [0164] & Trending screens 128-138, See Figures 17-21, Yu).  
Claim 15: The hemodialysis blood-purification-treatment support system according to Claim 1, further comprising a measuring device that acquires patient data, (Instrument 104 and Trending Module 24 in System 10, See paragraphs [0169] & [0170]], Yu). 
Claim 16: The hemodialysis blood-purification-treatment support system according to Claim 15, wherein the measuring device measures body weight, amount of water in body, body composition, body measurements, blood pressure, heart rate, pulse rate, blood oxygen levels, body temperature, respiration, or a combination thereof, (See paragraph [0159] & [0065], Yu; blood pressure/patient weight). 
Claim 17: The hemodialysis blood-purification-treatment support system according to Claim 8, further comprising a receiving device at the medical facility that is configured to receive data from a dialysis apparatus provided at a home of a patient, (See paragraph [0152], Yu). 
Claim 18: The hemodialysis blood-purification-treatment support system according to Claim 17, wherein the dialysis apparatus includes an input device, (See paragraph [0153], Yu). 
Claim 19:  The hemodialysis blood-purification-treatment support system according to Claim 18, wherein the input device is configured to input patient data detected by a detection device into the dialysis apparatus, (Instrument 104 and Trending Module 24 in System 10, See paragraphs [0169] & [0170]], Yu). 
Claim 20:  The hemodialysis blood-purification-treatment support system according to Claim 1, wherein the judging device is configured to make judgements, (See paragraphs [0163], [0164] & [0167], Yu), based upon data collected by a detection device, a measuring device, or both, (Instrument 104 and Trending Module 24 in System 10, See paragraphs [0169] & [0170]], Yu), and the judging device adjusts a dialysis time or a treatment condition based upon the data collected, (See paragraphs [0163], [0164] & [0167], Yu).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/           Primary Examiner, Art Unit 1779